Citation Nr: 0736625	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-16 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a disability rating higher than 10 percent 
for post-traumatic headaches.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1979 to 
January 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from  July 2004 and February 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.

In September 2007, prior to the certification of this appeal, 
the North Carolina Division of Veterans Affairs revoked its 
power of attorney and withdrew as the veteran's 
representative.  The record reflects that written notice was 
provided to both the veteran and the RO.  The veteran has not 
indicated that he desires another representative, and the 
Board will proceed under the assumption that the veteran 
wishes to represent himself.  38 C.F.R. § 20.608(a) (2007).    


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  The veteran's post-traumatic headaches are characterized 
by subjective complaints; the veteran does not have multi-
infarct dementia.

3.  The veteran's only service-connected disabilities are 
post-traumatic headaches, for which a 10 percent rating is in 
effect; and partial loss of the sense of smell, for which a 
noncompensable rating is in effect; the service-connected 
disabilities are not sufficient by themselves to preclude him 
from securing or following substantially gainful employment 
consistent with his education and industrial background.  






CONCLUSIONS OF LAW

1.  PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).

2.  The criteria for a disability rating higher than 10 
percent for post-traumatic headaches have not been met.  38 
U.S.C.A. § 1155(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, 
Diagnostic Codes 8045, 9304 (2007).

3.  The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.15, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA also must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA by letters mailed in July 
2003, March 2004, August 2004, May 2005 and April 2006.  The 
RO specifically informed him of the evidence that would 
support his claims and that he should submit any pertinent 
evidence in his possession or provide VA with the information 
necessary for it to obtain such evidence.

Although notice with respect to the disability-rating and 
effective-date elements of the claims was not provided until 
March 2006, after the initial adjudication of the claims, the 
Board has determined that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection for PTSD, a higher 
disability rating for post-traumatic headaches and 
entitlement to TDIU are not warranted.  Consequently, no 
disability rating or effective date will be assigned so the 
failure to provide timely notice with respect to those 
elements of the claims is no more than harmless error.

The record reflects that the veteran's service medical 
records and pertinent treatment records have been obtained.  
Additionally, the veteran has been afforded several VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate any of the claims.  The Board also is unaware of 
any such outstanding evidence.  Therefore, the Board is 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Accordingly, the Board will address the merits of the claims.

I.  PTSD

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The Board notes that there is conflicting evidence as to 
whether the veteran meets the criteria for a valid diagnosis 
of PTSD.  

Private medical records dated from February 2004 to June 2004 
contain a diagnosis of PTSD.  However, a VA psychologist 
concluded in a June 2004 examination report that there was no 
evidence to support a PTSD diagnosis and that the veteran's 
symptoms were most likely related to characterological or 
personality traits and motivational factors.  

The VA psychologist's opinion is consistent with the bulk of 
the veteran's VA outpatient treatment records.  A January 
2004 VA record offered possible diagnoses of a personality 
disorder or episodic dyscontrol but not PTSD.  Similarly, 
while a July 2004 VA outpatient treatment record notes that 
the veteran described PTSD symptoms, it includes no diagnosis 
of that condition.  A January 2006 VA outpatient treatment 
record contains an assessment of PTSD/organic brain syndrome, 
but this assessment appears to have been based on a 
computerized problem list rather than the health care 
provider's examination of the veteran.

After carefully reviewing the medical evidence, the Board 
finds that the private medical records are of minimal 
probative value.  The veteran's private psychiatrist rendered 
his PTSD diagnosis based on the veteran's recitation of 
history, and there is no indication that he supplemented this 
recitation by considering the veteran's pertinent medical 
history, service records or any other records that would have 
enabled him to form an opinion on an independent basis.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also, Swann 
v. Brown, 5 Vet. App. 229 (1993).  The Board notes that it is 
not required to accept doctors' opinions that are based upon 
the veteran's recitation of medical history.  Godfrey v. 
Brown, 8 Vet. App. 113 (1995), see also, Owens v. Brown, 7 
Vet. App. 429 (1995).  Moreover, the veteran's private 
psychiatrist appears to have conducted no clinical testing in 
formulating his PTSD diagnosis and failed to identify a 
traumatic, precipitating event to which the veteran's 
purported PTSD could be attributed.

Conversely, the June 2004 VA examiner not only considered the 
veteran's self-reported medical and social history but also 
reviewed his complete claims file, performed a mental status 
examination and formally interviewed the veteran.  
Additionally, the VA examiner administered a battery of 
clinical tests, the results of which were deemed invalid and 
suspect due to the veteran's "inconsistent and highly 
suspicious" presentation of symptoms.  Based on his 
evaluation, the VA examiner concluded that there was no 
evidence to support a diagnosis of PTSD.  He diagnosed a 
personality disorder, not otherwise specified, with 
predominantly antisocial and paranoid traits, to which he 
attributed the veteran's behavioral and interpersonal 
problems.  These conclusions are supported by the majority of 
the VA outpatient treatment records.

As the preponderance of the evidence establishes that the 
veteran does not have PTSD, there is no reasonable doubt to 
be resolved in his favor, and the claim must be denied.

II.  Post-Traumatic Headaches

Legal Criteria

Disability evaluations are determined by application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

The veteran's post-traumatic headaches are currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.124a, 
Diagnostic Code 8045, which provides the criteria for 
evaluating brain disease due to trauma.  Under this 
provision, purely neurological disabilities such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities.  
Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent disabling and no more under 
Diagnostic Code 9304.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under Diagnostic Code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic 
Code 8045 (2007).

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In a September 1999 VA outpatient treatment record, it was 
noted that the veteran complained of having a headache in the 
last week that caused diffuse, constant pain and lasted 
several hours.  He denied experiencing vision changes, 
photophobia, phonophobia or mental status changes.

The veteran was afforded a VA examination in August 2002.  He 
reported approximately a 20 year history of headaches.  He 
stated that the headaches occurred once or twice a week and 
lasted five to ten minutes, with sharp, steady pain in the 
right parietal area.  He also indicated that he had not lost 
any time at work due to headaches.  Neurologic examination 
yielded normal results.  The diagnosis was post-traumatic 
headaches.

A September 2003 VA outpatient treatment record notes that 
the veteran complained of headaches that occurred three times 
per week.  The headaches were right-sided and throbbing but 
caused no nausea or vomiting.  Later that month he complained 
of difficulty with words.  In May 2004 the veteran continued 
to complain of headaches but reported they were well-
controlled with ibuprofen.  A July 2004 record notes that the 
veteran complained of blurry vision, headaches and memory 
loss.

At a December 2004 VA examination, the veteran complained of 
headaches that occurred three times per day and lasted five 
to ten minutes.  The headaches were located in the occipital 
area and were described as sharp and throbbing.  The veteran 
indicated that he had lost his job because a supervisor 
alleged that the veteran had threatened him.  The veteran's 
neurologic examination was normal, and the VA examiner 
diagnosed headaches secondary to the veteran's in-service 
head injury.

A January 2006 VA outpatient treatment record notes that the 
veteran was soft-spoken with slurred speech and a normal 
thought process.  Included among the working diagnoses were 
PTSD/organic brain syndrome, although no clinical findings 
were noted regarding either diagnosis.

The veteran was afforded another VA examination in July 2006.  
He again complained of occiptal headaches that lasted five to 
ten minutes three times per day.  He was vague in describing 
the headaches, which were determined to be posterior and not 
seasonal.  He stated the headaches interfered with his 
ability to sleep.  Physical examination revealed that he was 
slightly slow doing arithmetic and unable to perform two-part 
commands.  He was able to stand on his toes and heels and to 
jog slowly.  His pupils and rotations were adequate, but his 
testing fields were unreliable.  Tongue movements were 
feeble, and reflexes in the biceps, triceps and ankle were 
abnormal.  Movements of the face and pallet were symmetric.  
Muscle strength was normal, as were the knee and brachial 
radialis reflexes.  The diagnosis was scalp myopathy.  The VA 
examiner noted that the veteran has experienced occipital 
pains for 24 years and was a poor historian.  Although he was 
unable to perform two-part commands, the veteran's neurologic 
examination was otherwise non-focal.

Analysis

While the veteran has complained of such subjective symptoms 
as headaches and memory loss, he has already been granted a 
10 percent rating, the maximum schedular rating under 
Diagnostic Code 8045 for such subjective complaints in the 
absence of a diagnosis of multi-infarct dementia.  None of 
the medical evidence shows that he has been diagnosed with 
this disorder.  Accordingly, a schedular rating in excess of 
10 percent is not in order.

III.  TDIU 

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a).

The veteran is only service-connected for post-traumatic 
headaches, rated as 10 percent disabling, and for partial 
loss of the sense of smell, rated as noncompensably 
disabling.  Accordingly, he does not meet the minimum 
schedular criteria for a TDIU.

IV.  Extra-Schedular Consideration

With respect to both of the veteran's rating claims, the 
Board has considered whether the case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The Board notes that there is no indication in the record 
that the veteran's partial loss of the sense of smell has had 
any impact on his ability to work.  The Board also notes that 
the veteran has not alleged that he has had any 
incapacitating headaches, nor does the medical evidence 
suggest that he has.  In addition, there is no corroborating 
evidence that the veteran has lost any time from work due to 
headaches.  At the August 2002 VA examination, he indicated 
that he had not missed any time at work due to headaches.  In 
his August 2004 claim for a TDIU, the veteran reported that 
he became totally disabled in January 2004.  In a statement 
submitted later in August 2004, his employer indicated that 
the veteran had been employed as a stock clerk from July 2000 
to February 2004 when he was terminated due to inappropriate 
behavior toward a supervisor.  There is no mention in this 
statement of the veteran's headaches or partial loss of the 
sense of smell.

In sum, the record before the Board shows that the veteran's 
service-connected disabilities are not sufficient by 
themselves to render him unable to obtain or maintain 
substantially gainful employment consistent with his 
education and industrial background.  In addition, the record 
fails to demonstrate the presence of any unusual or 
exceptional circumstances that would warrant referral of this 
case for extra-schedular consideration.




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to a disability rating higher than 10 percent for 
post-traumatic headaches is denied.

Entitlement to a TDIU is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


